Exhibit 10.23
 
EXECUTION VERSION
 
OMNIBUS AMENDMENT 1
 
THIS OMNIBUS AMENDMENT 1, dated as of May 9, 2011 (this “Amendment”), is among
CLI FUNDING IV LLC (the “Borrower”), a Delaware limited liability company having
its principal place of business at One Maynard Drive, Park Ridge, New Jersey
07656, CONTAINER LEASING INTERNATIONAL, LLC, a limited liability company
organized under the laws of the State of New York (“CLI” or, in its respective
capacity as manager, the “Manager” or, in its respective capacity as guarantor,
the “Guarantor”, as applicable), WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), and WELLS FARGO SECURITIES, LLC (the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lender and the Administrative Agent have previously
entered into that certain Credit Agreement, dated as of May 18, 2010 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”);
 
WHEREAS, the Borrower and the Manager have previously entered into that certain
Management Agreement, dated as of May 18, 2010 (as the same may be amended,
restated or otherwise modified from time to time, the “Management Agreement”);
 
WHEREAS, the Guarantor has previously executed that certain Limited Guaranty,
dated as of May 18, 2010 (as the same may be amended, restated or otherwise
modified from time to time, the “Guaranty”);
 
WHEREAS, the parties hereto have previously entered into that certain Fee
Letter, dated as of May 18, 2010 (as the same may be amended, restated or
otherwise modified from time to time, the “Fee Letter” and, collectively with
the Credit Agreement, the Management Agreement and the Guaranty, the
“Agreements”); and
 
WHEREAS, the parties hereto desire to amend the Agreements in certain respects
as provided herein; and
 
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Agreement, as amended by this Amendment.
 
2.           Amendment to the Credit Agreement.  Effective as of the execution
and delivery of this Amendment, the definition of “Scheduled Termination Date”
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Scheduled Termination Date.  May 9, 2013 (as such date may be extended from
time to time in accordance with the provisions of Section 2.10 hereof).”
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Amendment to the Management Agreement.  Effective as of the
execution and delivery of this Amendment, Exhibit A to the Management Agreement
(Form of Manager Report) is hereby amended and restated in its entirety to read
as Exhibit E to this Amendment.
 
4.           Amendments to the Guaranty.  Effective as of the execution and
delivery of this Amendment,
 
(a)           Section 2 of the Guaranty is hereby amended and restated in its
entirety to read as follows:
 
“           2.           Guaranty.
 
(a)           The Guarantor hereby irrevocably, absolutely and unconditionally
guarantees, as primary obligor and as a guarantor of payment and performance and
not merely as surety or guarantor of collection, to each Beneficiary: (i) the
full and prompt payment by the Borrower when due of the Obligations, strictly in
accordance with the terms of such Loan Documents, and (ii) the full and timely
performance of, and compliance with, each and every duty, agreement,
undertaking, indemnity and obligation of the Borrower under the Loan Documents
strictly in accordance with the terms thereof, in each case, however created,
arising or evidenced, whether direct or indirect, primary or secondary, absolute
or contingent, joint or several and whether now or hereafter existing or due or
to become due (such payment and other obligations described in clauses (i) and
(ii) being referred to herein as the “Liabilities”); provided, however, that the
maximum aggregate amount of funds that the Guarantor shall be required to pay
pursuant to the provisions of this Section 2(a) of this Guaranty (such maximum
amount, the “Aggregate Maximum Guaranteed Payment”) during each “Guaranty
Measurement Period”, regardless of when claims are made, whether multiple claims
are accumulated or made individually and sequentially, shall not exceed an
amount equal to the excess of (A) an amount equal to ten percent (10%) of the
highest Aggregate Note Principal Balance during such Guaranty Measurement
Period, over (B) the aggregate amounts paid by the Guarantor to the
Beneficiaries pursuant to the provisions of this Section 2(a) during such
Guaranty Measurement Period.  Once a Guaranty Measurement Period terminates, the
Guarantor shall not have any further liability under this Guaranty with respect
to such Guaranty Measurement Period.  The liability of the Guarantor hereunder
shall extend to all amounts which constitute part of the Liabilities and would
be owed by the Borrower but for the fact that such amounts are unenforceable or
not allowable due to any circumstance whatsoever or due to the existence of a
bankruptcy, suspension of payments, reorganization or similar proceeding
involving the Borrower.  For sake of clarity, any amounts paid or payable by CLI
in its capacity as the Manager pursuant to the terms of the Management Agreement
or the Seller pursuant to the terms of the Contribution and Sale Agreement will
not count towards the calculation of the Aggregate Maximum Guaranteed Payment.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Guaranty, a “Guaranty Measurement Period” means the period
commencing on the first day on which the Borrower owns lease agreements with
less than ten Eligible Lessees (or, in the case of the initial Guaranty
Measurement Period, commencing on May 9, 2011) and ending on the day on which
Eligible Leases with ten separate Eligible Lessees have been acquired by the
Borrower in accordance with the terms of the Credit Agreement and the other Loan
Documents since the commencement of such Guaranty Measurement Period.  The
following guidelines shall be applicable in determining the number of Eligible
Lessees approved in a Guaranty Measurement Period: (i) any Leases with an
Eligible Lessee that is owned by the Borrower on the commencement date of a
Guaranty Measurement Period that was initially classified as an Eligible Lease
on the Funding Date of such Lease shall count in the determination of the number
of Eligible Lessees (regardless of whether the related Lease continues to be
classified as an Eligible Lease on the commencement date of such Guaranty
Measurement Period), (ii) if, during the period from the Closing Date to the
Conversion Date, any Eligible Lease expires in accordance with its terms and all
of the related containers are returned or such Eligible Lease is terminated for
reasons other than as the result of the occurrence of an event of default under
such Eligible Lease, the Lessee under such Eligible Lease shall not count
towards the determination of the number of Eligible Lessees and (iii) if, during
the period from the Closing Date to the Conversion Date, an Eligible Lessee
merges or consolidates with, or into, another Eligible Lessee, the entity that
results from such merger or consolidation will count as one Eligible Lessee.
 
(b)           The Guarantor further agrees to pay any and all costs and expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) that may be paid or incurred by the Administrative Agent in enforcing
any rights with respect to, or collecting, any or all of the Liabilities or
enforcing any rights with respect to, or collecting against, the Guarantor
hereunder, together with interest at a rate equal two percent (2%) above the
rate of interest otherwise applicable to such amounts under the Credit Agreement
(or if no rate of interest is otherwise applicable, two percent (2%) above the
Base Rate) from the date when such expenses are so incurred to the date of
actual payment thereof.  Any amounts payable by the Guarantor pursuant to the
provisions of this Section 2(b) shall not be included in determining whether or
not the Aggregate Maximum Guaranteed Payment has been exceeded.
 
(c)           Subject to the provisions of the final paragraph of Section 11,
this Guaranty shall terminate upon the earliest to occur of (i) the discharge of
the Credit Agreement in accordance with its terms and (ii) payment in full of
the Liabilities and termination of all Commitments of the Lenders.”
 
5.           Amendments to the Fee Letter.  Effective as of the execution and
delivery of this Amendment,
 
(a)           the second (2nd) paragraph in the Fee Letter is hereby amended and
restated in its entirety to read as follows:
 
“Subject to the terms and conditions set forth below, as consideration for the
Lender agreeing to extend the Scheduled Termination Date for the facility
contemplated by the Credit Agreement until May 9, 2013, the Borrower agrees to
pay to the Lender an “Upfront Fee” in an amount equal Two Million Dollars
($2,000,000) (the “Upfront Fee”).  The Upfront Fee shall be payable in full by
the Borrower to the Lender on or prior to May 10, 2011.  The Borrower agrees
that, once paid, the Upfront Fee shall not be refundable under any
circumstances.  The Upfront Fee shall be paid in immediately available funds.”
 
(b)           the third (3rd) paragraph in the Fee Letter is hereby amended and
restated in its entirety to read as follows:
 
 
3

--------------------------------------------------------------------------------

 
“For purposes of the Credit Agreement, “Applicable Margin” shall mean, for each
day during each Interest Period, one of the following amounts:
 
(A)           for the period from the Closing Date to (but excluding) the date
on which seven (7) different Eligible Lessees have been included in a funding
under the Credit Agreement, three and three quarters of one percent (3.75%);
 
(B)           for the period from (and including) the date on which seven (7)
different Eligible Lessees have been included in a funding under the Credit
Agreement to (but excluding) the date on which the Adequate Diversity Threshold
has initially been achieved, three and one half of one percent (3.50%); or
 
(C)           at all times not covered by either clause (A) or (B), three
percent (3.00%).”
 
6.           Representations, Warranties and Covenants of the Borrower and
CLI.  To induce the undersigned parties to execute and deliver this Amendment,
each of the Borrower and CLI hereby represents, warrants and covenants that:
 
(a)           It has the power, and is duly authorized, to execute and deliver
this Amendment, and it is authorized to perform its obligations under this
Amendment and the Agreements as amended hereby;
 
(b)           The execution, delivery and performance of this Amendment and the
Agreements as amended hereby do not and will not require any consent or approval
of any Governmental Authority, manager or any other Person which is not being
obtained herein;
 
(c)           This Amendment, when duly executed and delivered by the parties
hereto, and the Agreements as amended hereby shall each constitute legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with the terms set forth herein; and
 
 
4

--------------------------------------------------------------------------------

 
(d)           No Default or Event of Default has occurred and is continuing, and
no Default or Event of Default shall occur as a result of the execution,
delivery and performance of this Amendment and the Agreements as amended hereby.
 
7.           Scope and Effectiveness of Agreement.
 
(a)           This Amendment and the agreements set forth herein shall be
effective upon execution and delivery hereof (the “Effective Date”) and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
(b)           On and after the Effective Date, (i) this Amendment shall become a
part of the Agreements and (ii) each reference in the Agreements to “this
Agreement”, “hereof”, “hereunder” or words of like import, and each reference in
any other document to the Agreements, shall mean and be a reference to the
Agreements as amended or modified hereby.
 
(c)           Except as expressly amended or modified hereby, the Agreements
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
 
(d)           Each party hereto agrees and acknowledges that this Amendment
constitutes a “Loan Document” under the Agreements.
 
8.           Entire Agreement.  This Amendment, represents the entire agreement
between the parties with respect to the subject matter hereof.
 
9.           Execution in Counterparts.  This Amendment may be executed in two
or more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.  A facsimile counterpart shall be effective as an original.
 
10.           Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT
WOULD RESULT IN APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.
 



 
CLI FUNDING IV LLC, as Borrower
 
     
By:           /s/ David F. Doorley 
Name:            David F. Doorley 
Title:        Treasurer                   
 
 
 
CONTAINER LEASING INTERNATIONAL, LLC, as Manager and as Guarantor
 
     
By:           /s/ David F. Doorley 
Name:            David F. Doorley 
Title:             Treasurer              
 





 
 

--------------------------------------------------------------------------------

 
 
 



 
WELLS FARGO SECURITIES, LLC, as Administrative Agent
 
     
By:           /s/ Jerri A.
Kallam                                                      
Name:           Jerri A.
Kallam                                                                
Title:             Director           
 
         
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
     
By:           /s/ Daniel
Miller                                                      
Name:           Daniel
Miller                                                                
Title:             Managing Director 
 




